 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JESUS DELACRUZ,                                     Case No.: 18cv2597 CAB (WVG)
12                                     Petitioner,
                                                         ORDER CONSTRUING PETITION
13   v.                                                  AS ONE FILED PURSUANT TO 28
                                                         U.S.C. § 2254
14   ROSEMARY NDOH, Warden,
15                                  Respondent.
16
17         Petitioner, a state prisoner proceeding with counsel, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2241.
19         Although Petitioner filed this action pursuant to 28 U.S.C. § 2241, he is a state
20   prisoner attacking the validity of a state court conviction and sentence imposed by the
21   state of California. Therefore, Petitioner may not proceed under section 2241, but may
22   only proceed with a habeas action in federal court under 28 U.S.C. § 2254. White v.
23   Lambert, 370 F.3d 1002, 1006-07 (9th Cir. 2004) (holding that section 2254 is the proper
24   jurisdictional basis for a habeas petition brought by an individual “in custody pursuant to
25   a state court judgment”). Section 2254 is properly understood as “in effect
26   implement[ing] the general grant of habeas corpus authority found in § 2241 as long as
27   the person is in custody pursuant to the judgment of a state court, and not in state custody
28   for some other reason, such as pre-conviction custody, custody awaiting extradition, or

                                                     1
                                                                                18cv2597 CAB (WVG)
 1   other forms of custody that are possible without a conviction.” [citations omitted.] Id. at
 2   1006 (quoting Walker v. O’Brien, 216 F.3d 626, 633 (7th Cir. 2000) (emphasis in
 3   original). Accordingly, the Court will construe the petition as one filed pursuant to 28
 4   U.S.C. § 2254.
 5         IT IS SO ORDERED.
 6   Dated: November 19, 2018
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                18cv2597 CAB (WVG)
